DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Preliminary Amendment, filed 8/20/2021, has been entered. Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashem et al. (US 20130098687).
Regarding claims 1 and 17: Hashem discloses a drill pipe 10 and a method for preventing a reduction in a nominal thickness of a drill pipe (title; abstr.; Fig. 1-3A; [0020]). Hashem discloses a first tool joint and a second tool joint (Fig. 3; [0022] - sections 14, 14a, 14b, 12, 16, 20). Hashem discloses a tubular section between the first tool joint and the second tool joint (Fig. 3; [0022] - sections 14, 14a, 14b, 12, 16, 20). Hashem discloses that the tubular section comprises a wall with an overall thickness comprising a nominal thickness and a secondary thickness (Fig. 3; [0022] - sections 14, 14a, 14b, 12, 16, 20). Hashem discloses that the secondary thickness is outer to the nominal thickness and is configured to abrade against a wall of a wellbore thereby reducing the secondary thickness and maintaining the nominal thickness (Fig. 3; [0028] - sections 12, 16, 20). Hashem discloses that an ID of each tool joint is less than an ID of the tubular section to accommodate for threaded connectors (Fig. 3). Hashem discloses positioning the drill pipe in a wellbore, manipulating the drill pipe in the wellbore, causing the drill pipe’s outer surface to contact a wall of the wellbore, reducing the secondary thickness due to abrasive forces between the wall of the wellbore and the drill pipe, and maintaining the nominal thickness (see above; Fig. 1-3A; [0020], [0022], [0028]).
Regarding claim 2: Hashem discloses that the drill pipe is positioned in a vertical section of the wellbore (Fig.3; [0002], [0003]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 8, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hashem et al. (US 20130098687) in view of Blasingame et al. (US 20170096863).
Hashem discloses the invention substantially as claimed and as discussed above.
Regarding claims 3 and 18: Hashem does not explicitly disclose that the secondary thickness is at least 10% of the nominal thickness. Blasingame discloses that the secondary thickness is at least 10% of the nominal thickness (Fig. 2; [0017] - depending on the size of the drill pipe, the thicknesses taught in Blasingame meet the recited limitation). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured Hashem so that the secondary thickness is at least 10% of the nominal thickness as taught by Blasingame. As both Hashem and Blasingame disclose wear bands and as Blasingame discloses that specific wear coating thicknesses are known in the art, it would have been within routine skill to have selected a specific thickness based on operational conditions from a finite number of well-known thicknesses. Such a selection and configuration would have been predictable with a reasonable expectation for success and no unexpected results. 
Regarding claims 4 and 20: Hashem, as modified by Blasingame, does not discuss drill pipe dimensions and thus does not explicitly disclose that a weight per length of the drill pipe is less than a weight per length of a heavy weight drill pipe having a similar outer diameter (OD) to that of the drill pipe. However, it is notoriously well known in the art that drill pipe is manufactured and sold in different weights and thicknesses (drill pipe and heavy walled drill pipe) that meet the various API standards for drill pipe. Thus, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have selected desired API drill pipe including pipe wherein a weight per length of the drill pipe is less than a weight per length of a heavy weight drill pipe having a similar outer diameter (OD) to that of the drill pipe. Such a selection and configuration would have been predictable with a reasonable expectation for success and no unexpected results. 
Regarding claim 5: Hashem discloses that the drill pipe is positioned in a horizontal section of the wellbore (Fig.3; [0002], [0003]). 
Regarding claims 8 and  19: Hashem discloses that the drill pipe does not contain mid-tube welds (Fig.3; [0026], [0028]). 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hashem et al. (US 20130098687) and Blasingame et al. (US 20170096863), as applied to claim 4 above, and further in view of Noe et al. (US 20150129212).
Hashem and Blasingame disclose the invention substantially as claimed and as discussed above.
Regarding claims 6: Hashem, as modified by Blasingame, discloses that the well can be straight, horizontal, curving, inclined or a highangle well ( Hashem - [0002], [0003], [0005]) but does not explicitly disclose that the drill pipe is positioned in a section of the wellbore that deviates from a vertical direction by 45 degrees to 90 degrees. Noe discloses that the drill pipe is positioned in a section of the wellbore that deviates from a vertical direction by 45 degrees to 90 degrees (Fig. 2; 3; [0037]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured Hashem, as modified by Blasingame, to comprise a desired deviation angle for a particular well plan as taught by Noe. Such a selection and configuration would have been predictable with a reasonable expectation for success and no unexpected results. 
Regarding claim 7: Hashem discloses that the nominal thickness is not exposed to the wall of the wellbore (Fig.3). 
Claims 9, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hashem et al. (US 20130098687), alone.
Hashem discloses the invention substantially as claimed and as discussed above.
Regarding claim 9: Hashem discloses a drill pipe 10 (title; abstr.; Fig. 1-3A; [0020]). Hashem discloses a first tool joint and a second tool joint (Fig. 3; [0022] - sections 14, 14a, 14b, 12, 16, 20). Hashem discloses a tubular section between the first tool joint and the second tool joint (Fig. 3; [0022] - sections 14, 14a, 14b, 12, 16, 20). Hashem discloses that the tubular section comprises a wall with an overall thickness comprising a nominal thickness and a secondary thickness (Fig. 3; [0022] - sections 14, 14a, 14b, 12, 16, 20). Hashem discloses that the secondary thickness is outer to the nominal thickness (Fig. 3; [0028] - sections 12, 16, 20). Hashem discloses that the drill pipe does not contain mid-tube welds (Fig.3; [0026], [0028]). 
Hashem does not discuss drill pipe dimensions and thus does not explicitly disclose that a weight per length of the drill pipe is less than a weight per length of a heavy weight drill pipe having a similar outer diameter (OD) to that of the drill pipe. However, it is notoriously well known in the art that drill pipe is manufactured and sold in different weights and thicknesses (drill pipe and heavy walled drill pipe) that meet the various API standards for drill pipe. Thus, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have selected desired API drill pipe including pipe wherein a weight per length of the drill pipe is less than a weight per length of a heavy weight drill pipe having a similar outer diameter (OD) to that of the drill pipe. Such a selection and configuration would have been predictable with a reasonable expectation for success and no unexpected results. 
Regarding claim 11: Hashem discloses that the drill pipe is positioned in a horizontal section of the wellbore (Fig.3; [0002], [0003]). 
Regarding claim 13: Hashem discloses that the secondary thickness is outer to the nominal thickness and is configured to abrade against a wall of a wellbore thereby reducing the secondary thickness and maintaining the nominal thickness (Fig. 3; [0028] - sections 12, 16, 20). 
Regarding claim 14: Hashem discloses that the nominal thickness is configured to not abrade against the wall of the wellbore due the secondary thickness preventing contact between the wall of the wellbore and the nominal thickness (Fig. 3; [0028] - sections 12, 16, 20).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hashem et al. (US 20130098687), as applied to claim 9 above, and further in view of Noe et al. (US 20150129212).
Hashem and Noe disclose the invention substantially as claimed and as discussed above.
Regarding claim 10: Hashem discloses that the well can be straight, horizontal, curving, inclined or a highangle well ([0002], [0003], [0005]) but does not explicitly disclose that the drill pipe is positioned in a section of the wellbore that deviates from a vertical direction by 45 degrees to 90 degrees. Noe discloses that the drill pipe is positioned in a section of the wellbore that deviates from a vertical direction by 45 degrees to 90 degrees (Fig. 2; 3; [0037]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured Hashem to comprise a desired deviation angle for a particular well plan as taught by Noe. Such a selection and configuration would have been predictable with a reasonable expectation for success and no unexpected results. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hashem et al. (US 20130098687), as applied to claim 9 above, and further in view of Blasingame et al. (US 20170096863).
Hashem and Blasingame disclose the invention substantially as claimed and as discussed above.
Regarding claim 12: Hashem does not explicitly disclose that the secondary thickness is at least 10% of the nominal thickness. Blasingame discloses that the secondary thickness is at least 10% of the nominal thickness (Fig. 2; [0017] - depending on the size of the drill pipe, the thicknesses taught in Blasingame meet the recited limitation). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured Hashem so that the secondary thickness is at least 10% of the nominal thickness as taught by Blasingame. As both Hashem and Blasingame disclose wear bands and as Blasingame discloses that specific wear coating thicknesses are known in the art, it would have been within routine skill to have selected a specific thickness based on operational conditions from a finite number of well-known thicknesses. Such a selection and configuration would have been predictable with a reasonable expectation for success and no unexpected results. 
Claims 9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 20200056276) in view of Coleman (US 20110315261).
Regarding claim 9: Scott discloses a drill pipe 201 (Fig. 2A; [0065]). Scott discloses a first tool joint 201 and a second tool joint 201 (Fig. 2A; [0065] - Fig. 2A illustrates a typical pipe but many are connected to form a drill string). Scott discloses a tubular section between the first tool joint and the second tool joint (Fig. 3; [0022] - Fig. 2A illustrates a typical pipe but many are connected to form a drill string). Scott discloses that the tubular section comprises a wall with an overall thickness comprising a nominal thickness and a secondary thickness (Fig. 2A). Scott discloses that the secondary thickness is outer to the nominal thickness (Fig. 2A). Scott illustrates that the drill pipe does not contain mid-tube welds (Fig.2A) but does not explicitly state such. Scott is also silent regarding specific drill pipe dimensions and thus does not explicitly disclose that a weight per length of the drill pipe is less than a weight per length of a heavy weight drill pipe having a similar outer diameter (OD) to that of the drill pipe. 
Coleman explicitly discloses that the tubular section does not contain mid-tube welds ([0020] - seamless pipe). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have selected the tubular of Scott so as not contain mid-tube welds as taught by Coleman. As both Scott and Coleman disclose drill pipe, as Scott illustrates drill pipe with no welds, and as Coleman explicitly teaches tubulars with no mid tube welds, it would have been within routine skill to have selected a specific drill pipe configuration from a finite number of well-known drill pipe configurations. Such a selection and configuration would have been predictable with a reasonable expectation for success and no unexpected results. 
Scott, as modified by Colman, discloses a difference between drill pipe and heavy weight pipes (Scott - [0070]). Scott, as modified by Colman, does not explicitly disclose that a weight per length of the drill pipe is less than a weight per length of a heavy weight drill pipe having a similar outer diameter (OD) to that of the drill pipe. However, it is notoriously well known in the art, and supported by Scott, that drill pipe is manufactured and sold in different weights and thicknesses (drill pipe and heavy walled drill pipe) that meet the various API standards for drill pipe. Thus, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have selected desired API drill pipe including pipe wherein a weight per length of the drill pipe is less than a weight per length of a heavy weight drill pipe having a similar outer diameter (OD) to that of the drill pipe. Such a selection and configuration would have been predictable with a reasonable expectation for success and no unexpected results. 
Regarding claim 15: Scott, as modified by Colman, discloses that an inner diameter (ID) of the tubular section is uniform (Coleman - Figs. 1, 4). 
Regarding claim 16: Scott, as modified by Colman, discloses that an ID of each tool joint is less than an ID of the tubular section to accommodate for threaded connectors (Scott - Fig. 2A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Taras P Bemko/
Primary Examiner, Art Unit 3672
12/1/2022